IN THE SUPREME COURT OF THE STATE OF NEVADA


                  JOHN ELVIN TURNER,                                     No. 67942
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT                              FILED
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF
                                                                            JUL 1 2 2016
                  CLARK,
                  Respondent.



                                       ORDER DISMISSING PETITION

                               This pro se petition was docketed in this court on January 22,
                  2015, without payment of the requisite filing fee. On February 17, 2015,
                  petitioner submitted a motion for an order to waive Supreme Court filing
                  fee. On February 3, 2016, this court issued an order directing petitioner to
                  submit an affidavit in support of his motion within 30 days or the petition
                  would be dismissed.' To date, petitioner has not paid the filing fee.
                  Accordingly, cause appearing, the motion is denied and this petition is
                  dismissed.
                               It is so ORDERED.

                                                             CLERK OF THE SUPREME COURT
                                                             TRACE K. LINDEMAN

                                                             BY:   aa
                        'The order entered on February 3, 2016, was returned as
                  undeliverable by the United States Postal Service.


 SUPREME COURT
             OF
       NEVADA



CLERK'S ORDER

  (01-1947
                                                                         lo-LO3j
                          cc: John Elvin Turner
                                Attorney General/Carson City
                                Eighth District Court Clerk




 SUPREME COURT
                OF
        NEVADA



CLERK'S ORDER
                                                               2
 ( 0 )- 1 947    et   .